Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 1-21, 23, 26-27 and 29 are pending.         

         The amendment filed 10/27/2021 which amended claims 20-21 and cancels claim 28 has been entered. Claims 22, 24-25 and 30 were canceled by the amendment filed 6/15/2021. Claims 1-19 remain withdrawn from further consideration. Claims 20-21, 23, 26-27 and 29 are under examination.  
                                Continuation data and claimed benefit 
This application is a CON of 13737823 filed 1/09/2013(now abandoned) which is a CON of 1258341 filed 10/24/2008 (now US Pat. No. 8372804) which claims benefit of 60/982,368 filed 10/24/2007 and claims benefit of 60/985,620 filed 11/05/2007 and claims benefit of 61/033,740 filed 3/04/2008 and claims benefit of 61/052,127 filed 5/09/2008 and claims benefit of 61/022,274 filed 1/18/2008 and claims benefit of 61/094823 filed 9/5/2008. 
          The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed non-provisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 , except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc ., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
        The disclosure of the prior-filed application, Applications 60/982,368, 60/985,620, 61/033,740, 61/052,127 and 61/022,274 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 , first paragraph for one or more claims of this application. The above-mentioned provisional applications fails to provide support for a method of treating disease using a prostaglandin set forth in instant claim 20.  
In light that the amended claim 20 now recites “…treating disease...” with deletion of “pulmonary” before “disease”, and in light that 61094823 (‘823) which discloses the therapeutic agent prostaglandin including PGI2 for treating disease set forth at [0065] of the specification of ‘823 has the support for the amended claim 20. Thus, the effective filing date of the claimed invention (claims 20-21, 23 and 26-29) is 9/5/2008 the filing of ‘823.

   The applicant’s argument for the claimed benefit
At pages 6-7, the applicants’ response filed 10/27/2021 asserts that the amended claims are entitled to the claimed priority, for example, provisional 60/982,368 (‘368) filed 10/24/2007 
The applicants’ arguments are not persuasive because none of page 5 and said paragraphs [0011]-[0013] and [0024] of ‘368 discloses using prostaglandin to treat disease (amended claim 20), the disclosure of a pharmaceutical substance is insufficient to provide the support for the claimed “prostaglandins such as “PG 12”. Similarly, ‘620 does not disclose the use of prostaglandin or PG 12 to treat disease to disorder, and because the pharmaceutical substance such as peptide hormone disclosed by ‘620 is not construed as support for prostaglandin which is a bioactive lipid compound but not peptide hormone which is example for the pharmaceutical substance disclosed at [0015] of ‘620. 
Thus, the above the statement of “claimed benefit” is correct.  
		
Withdrawal of rejections 
The 112(a) (new matter) rejection is withdrawn in light of the amendment of claim 20.
The 103 rejection of claims 20-21 and 27 and the 103 rejection of claims 26 and 28 by US 20060062738, US20060040953, US20040185100, US Pat. No. 4754055 and US Pat. No. 6325063 as evidenced by US 20060153795 and US 20070122352 is withdrawn in light of the amendment of claim 20 and cancelation of claim 28.
The 103 rejection of claim 23 by US 20060062738, US20060040953, US20040185100, US Pat. No. 4754055 and US Pat. No. 6325063 as evidenced by US 20060153795 and US 20070122352 and further in view of US20080226736 is withdrawn in light of the amendment of claim 20 from which claim 23 depends.
 The 103 rejection of claim 29 by US 20060062738, US20060040953, US20040185100, US Pat. No. 4754055 and US Pat. No. 6325063 as evidenced by US 20060153795 and US 20070122352 and further in view of US20040187868 is withdrawn in light of the amendment of claim 20 from which claim 29 depends.
The amendment necessitates the following new grounds of the rejections.
New-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written description
Claims 20-21, 23, 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.

  For claims 20-21, 23, 26-27 and 29, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Claim 20 as amended is drawn to a method of treating “disease”  in a patient comprising administering to the patient in need thereof an inhalable dry powder formulation comprising a prostaglandin (such as PG I2, recited in claim 21 which depends form claim 20) using a breath-powder dry powder inhaler.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
The “disease” (claim 20) is a larger genus encompassing numerous diseases, disorders and conditions related to diseases/disorders currently known. The instant specification discloses that “endocrine disease” encompasses a productive pituitary adenoma, hypothyroidism,
diabetes mellitus such as diabetes mellitus type 1, diminished erythropoiesis in chronic renal failure, thyroid disease, obesity, toxic multinodular goiter, and metabolic disorders (see [0048], the  specification ). 

The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claim 20 is drawn to using a prostaglandin formulated in a dry powder form to treat “disease” (an exceedingly large genus) encompassing unlimited and enormous pathologies and deleterious conditions, such as inflammatory responses, cancer, autoimmune, and genetic disorder  as -indicated by [0034], US 20090136419. It is noted that the instant specification does not provides definition/description for the genus “disease”. Thus, there are a variety of the “pathologies and deleterious conditions” from various currently known cancer disorders to genetic disorders and therefore there is substantial variation with the genus. 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “disease” which is treated by “a prostaglandin” drug. The specification has not described a sufficient variety of species to reflect the variation within the above-discussed genus. 

It is noted that the specification describes treatment of endocrine diseases such as diabetes mellitus type 2 and hyperglycemia by therapeutic peptides such as glucagon-like peptide 1 (GLP-1). However, the specification fails to describe any diseases or disorders including the endocrine diseases, even single one species of the claimed genus “disease” (claim 20) which can be treated by a prostaglandin.

Examiner remark: paragraph [0068] of instant specification uses the  term “prostaglandings” is considered to be the commonly accepted term “prostaglandins” because line 11 of [0068] sets forth “PG-12”  which is considered to be “prostaglandin I2” (i.e., PG-I2) which belongs to “prostaglandin” (family) which is a lipid compound as evidenced by [0055], lines 1-2 and 16-24, US 201802914220.
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
There are five groups of primary prostaglandins, PG2, PGE2, PGF2, PGI2, and thromboxane B2 (see abstract, Claar et al.); and thus, “a prostaglandin” (genus) encompasses various prostaglandin compound of the members of these groups and analogs or derivatives thereof.  
The specification as written is focusing on description of how endocrine diseases such as diabetes mellitus type 2 and hyperglycemia can be treated by “therapeutic peptides” such as GLP-1 [page 11, [0048], the specification) wherein the instant disclosure includes “prostaglandin” in said “therapeutic peptides” (see [0068], line 11, the specification). However, neither the specification nor the art describes or provides guidance/support for using a prostaglandin or analog compound thereof to treat the endocrine diseases, such as “diabetes mellitus type 2” or/and “hyperglycemia”, which renders said treatment by the prostaglandin compound unpredictable. Instead, the relation of “prostaglandin” with treatment of the endocrine diseases “diabetes mellitus type 2” is provided by US20080214531 which teaches that, although niacin can be used to treat type 2 diabetes, because niacin induced prostaglandin D2 (PGD2)production (unwanted), meloxicam is thus combined with the niacin to reduce the prostaglandin level in the subject (see [0013]-[0014] and [0026]-[0027], US20080214531), suggesting that, in the absence of further guidance for the treatment of an endocrine disorder such as type 2 diabetes with prostaglandin such as PGD2, said treatment is not predictable.
On the other hand, although prostaglandin EP2 (a PGE2 receptor) agonist (encompassing various non-prostaglandin agonist compounds in addition to PGE2) is used for treating disorders such as rheumatoid arthritis, osteoarthritis, juvenile arthritis, conjunctivitis, allergic lung 
          Among the various currently known diseases or disorders, some diseases have been known to be untreatable  neurodegenerative disorders such as those “dominant polyglutamine expansion diseases” which include Spinocerebellar ataxia type 1 (SCA1) and Huntington's disease (HD) as evidenced by [0005],  lines 1-4, US20170335318. Said untreatable would have rendered the level of unpredictability in the art higher than expected with regard to utilizing the prostaglandin to treat “disease” encompassing SCA1.
Moreover, the genus “disease” encompasses genetic diseases. It has been known that some genetic diseases such as  cystic fibrosis are difficult to treat ([0004], US 20190136264). This difficulty would render the level of unpredictability in the art high than one skilled in the art would expect. 
             Since the diverse members of the prostaglandin family possess quite different functionalities toward treatment of corresponding diseases or disorders, the unpredictability in the art is high.
It is therefore deemed that the specification fails to provide adequate written description for the genus of the claim 20, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention of claims 20-21, 23, 26-27 and 29. Therefore, the specification does not satisfy written description under USC 112(a).

              Scope of enablement
 Claims 20-21, 23, 26-27 and 29 are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification may enable a method of using a prostaglandin (such as prostaglandin I2”, i.e., PG I2) formulated in an inhalable powder form to treat known diseases, such as pulmonary hyper tonus, asthmas  and atopic dermatitis, does not reasonably provide enablement for using a prostaglandin to treat “disease” encompassing any known disease/disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).

(1) The nature of the invention; (2) the breadth of the claims
Claim 20 and dependent claims therefrom  as amended are drawn to a method of treating “disease”  in a patient in need thereof comprising administering to the patient a inhalable dry powder formulation comprising a prostaglandin (such as PG I2, recited in claim 21 which depends from claim 20) formulated with crystalline microparticle of FDKP acid  using a breadth-powder dry powder inhaler.
The “disease” (claim 20) broadly encompasses numerous diseases, disorders and conditions related to diseases/disorders currently known. The instant specification discloses that “endocrine disease” encompasses a productive pituitary adenoma, hypothyroidism,
diabetes mellitus such as diabetes mellitus type 1, diminished erythropoiesis in chronic renal failure, thyroid disease, obesity, toxic multinodular goiter, and metabolic disorders (see [0048], the speciation). Even considering the subgenus “endocrine disease”, it is noted that the description of instant specification is focusing on how endocrine diseases such as diabetes mellitus type 2 and hyperglycemia can be treated by therapeutic peptides such as GLP-1. The specification however does not provide support or guidance for using a prostaglandin to treating any types (even single one) of disease or disorder encompassing those in the subgenus “endocrine disease”. There are five groups of primary prostaglandins, PGD2, PGE2, PGF2, PGI2, and thromboxane B2 (see abstract, Claar), wherein the prostaglandin PGI2 is known to be useful for treating allergic lung inflammation and asthmas (pages 16-18, Claar).  However, the use of prostaglandin such as PGI2 to treat the disorders such as rheumatoid arthritis, osteoarthritis and Crohn's disease is not currently known. The breadth of the claims thus is much broader than that known in the prostaglandin art. 
         (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
          It has been known that prostaglandins play an important role in neuroinflammatory and
neurodegenerative diseases (abstract, p.1, right col.; and pages 1-7, Lima) suggesting that prostaglandins may be a potential for use as therapeutic agent for treatment of “neuroinflammatory and neurodegenerative diseases” which encompass etiopathogenesis of different neurological disorders, including central nervous system (CNS) infection, brain 
           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
	The specification does not disclose any types (even single one) of disease/disorder treatable by “a prostaglandin” nor provides   guidance or working example for diagnosing and treating the diseases or disorders such as the “neuroinflammatory and neurodegenerative diseases” as discussed above. It is noted herein that diagnosis is necessary for the  treatment (see “…treating disease in a patient in need thereof…” recited in claim 20). Since the diagnosis of multiple sclerosis is frequently difficult (see the above discussion), without guidance for using a prostaglandin to overcome such the difficulty it would require large and non-routine quantity of experimentation for screening and characterizing candidate prostaglandin analogs  for the tested disease/disorder state.
            Considering the state of the art as discussed by factors (1)-(8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to screen for and identify candidate disease or disorder state with corresponding patient population suitable being treated with a prostaglandin.  

The applicants’ response to the above 112(a) rejection 
At page 9,  the response filed 10/27/2021 asserts that the current amendment to claim 20 would obviate the 112(a) scope enablement rejection. 
The applicant’s argument is found not persuasive because the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation (MPEP 2164.01). In this case, instant specification is focusing on how endocrine diseases such as diabetes mellitus type 2 and hyperglycemia can be treated by therapeutic peptides such as GLP-1, there is information shown in the art that prostaglandin such as PGI2 can be used for treating allergic lung inflammation and asthmas. However, using prostaglandin such as PGI2 to treat the unlimited various diseases encompassing diabetes mellitus type 2 and hyperglycemia (which can be treated by GLP-1), cancer, rheumatoid arthritis, chronic renal failure, neurodegenerative diseases and thyroid diseases requires undue experimentation because neither instant specification supports an enabling disclosure  nor the art of prostaglandin provided guidance/information thereof.  Thus, the above 112(a) rejection is proper and stands. 

                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
[1] Claims 20-21, 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20060062738 (‘738), US20060040953 (‘953), US20040185100 (‘100), US20070059374 (‘374, newly cited), US20100139655 (“655, newly cited) and US Pat. No. 4754055 (‘055) further as evidenced by US 20060153795 (‘795).
Claim interpretation:
Claim 20 is directed to a method of  treating disease in a patient in need thereof comprising administering a prostaglandin (PG) formulated with crystalline microparticle of FDKP acid in an inhalable dry powder form, wherein the open-ended language “comprising” allows for the step(s) in addition to the step of “administering” recited in claim 20 with additional components. Thus, the following rejection is applicable. 

 ‘738 teaches the use of the therapeutic agent such as prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) (claims 20, 21) for treating a lung disease  in a patient including disease condition “pulmonary hypertonus” via  inhalation administering route (see Table 1, at page 7; [0042], [0087] and [0104], ‘738) wherein the inhalation employs a dry power inhaler  (claim 20) containing an inhalable dry power formulation ([0283]-[0285]; [0092], lines 12-14, and ref. claims 1 and 12 of ‘738) and wherein the therapeutic agent is administered with pharmaceutically acceptable excipient (claim 27) (see [0049], last 4 lines; [0311]; and ref claims 27-28 of ‘738) using a dry power inhaler ([0027], last line, ‘738).
 Yet, ‘738 does not expressly teach that dry powder formulation comprises crystalline microparticle of FDKP acid (amended claim 20) and the concentration range of prostaglandin.
‘953 discloses using diketopiperazine (DKP) or its salt for delivery of biologically active agent or therapeutic composition (see abstract, [0002] and [0014], ‘953) suitable for pulmonary delivery ([0017] and [0023], ‘953) which is the common subject matter of ‘738. 
Next, ‘953 discloses that DKP is 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) ([0006], ‘953), and teaches that the dry powder is prepared from the FDKP free acid ([0111], lines 6-7, ‘953)  and that diketopiperazine having acidic R groups is useful in drug delivery by inhalation to the pulmonary system of a patient ([0003], lines 7-9; and ref claims 36 of ‘953), as applied to the “3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine acid” (FDKP acid) in the amended claim 20. The pulmonary delivery of the microparticles comprising diketopiperazine allows for a rapid absorption into the blood circulation ([0083], ‘953) which reads on “dry powder formulation is administered …to the pulmonary circulation” (amended claim 20).
 stability, wherein the formulated microparticles containing DKP (or FDKP) and drug is administered by inhalation to specific area of the respiratory system ([0003], lines 18-25; and [0074], lines 1-3, ‘953). Since prostaglandins has been known to be unstable molecule ([0021], ‘100), the combination of FDKP with the prostaglandin drug would provide a solution for the instability of the prostaglandin (e.g., PGI2). The dry powder formulation comprising FDKP and PGI2 can be delivered to a patient in need thereof.  
Next, ‘374 provides the teaching of the crystalline microparticle (amended claim 20) of an active agent in dry powder form for the inhalation delivery ([0029], ‘374) which is useful for stabilizing  the active agent ([0025], ‘374). Said crystalline microparticle comprises a diketopiperazine such as fumaryl diketopiperazine (i.e., FDKP) (claim 20) (see [0031], lines 10-13; [0032], lines 8-11; [0014], last 3 lines,‘374). Further, ‘374 teaches that most active agents can be adsorbed onto the surface of crystalline microparticles (see [0027], ‘374). This suggests that the prostaglandin (bioactive molecule) can be formulated by loading it onto the crystalline microparticle for its inhalation delivery.
Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare crystalline microparticle of FDKP bound with the prostaglandin for its inhalation administration. This is because, as discussed above, the binding of a unstable drug (encompassing unstable bioactive molecules, e.g., prostaglandin or PGI2) with DKP/FDKP can lead to increase of stability thereof for oral inhalation delivery so as to improve the drug stability thereby resolving problem of the instability of prostaglandin drug. ‘953 has taught that a drug can be prepared in form of microparticles containing FDKP which can be delivered to specific area of the respiratory system ([0003], lines 18-25; and [0074], lines 1-3, ‘953) which is the common subject matter of ‘738. Thus, one of ordinary skill in the art would have formulated the prostaglandin (‘738) with FDKP acid (amended claim 20) in order to improve the stability of the prostaglandin for desired inhalation delivery to a patient in need thereof to treat a pulmonary disease such as asthma with reasonable expectation of success. Therefore, the combination of the references’ teachings renders claims prima facie obvious. 
The obviousness of the range “...about 0.01 mg to about 3 mg of said prostaglandin” (claim 20) is the following. 
‘738 does not expressly teach the above-mentioned “range” of claim 20. However, it has been well known in the art (‘055) that prostaglandin or prostacyclin (PG-I2) compound is effectively administered to human patient by aerosol inhalation for treating asthma, wherein the administrated does is in the range 0.01 mg to about 10 mg (claim 20) (see col.4, lines 40-41 and 66-68; and col.7, lines 1-24, ‘055). Here, it is noted that “prostacyclin” is also known as “PG I2” (claim 21) as evidenced by [0003], ‘795.


 ‘738 does not expressly teach that the microparticle size of less than 5.8 [Symbol font/0x6D]m can be delivered by using a breath-powdered dry powder inhaler (claim 20). The relative art ‘655 teaches a breath-powered dry-powder inhaler is capable of delivering dry powder having particle size less predominantly about 5 [Symbol font/0x6D]m ([0007], lines 4-5, ‘655) wherein the particle is in size range of instant microparticle, as applied to “aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” in the amended claim 20. It is noted that ‘655 has taught that said inhaler is suitable for delivering therapeutic agent in form of microspheres (i.e., microparticles) (see [0017], lines 1-4, ‘655). Also, it is noted that the dry powder inhaler of ‘655 contains an ergonomic mouthpiece ([0012] and [0019], ‘655) suggesting the inhaler can be used for oral inhalation. 
The breath-powered dry powder inhaler of ‘655 is suitable for dry-power drug inhalation into the lung of patient (see abstract and [0001], ‘655; and ref claim 1 of ‘655) with the features [advantages]:  simple and capable of  synchronizing drug release in fine-particles with the inhalation action of the patient by spreading the delivered drug over a defined duration of the breath of patient ([0008]-[0009]; and [0016], lines 1-3 and 12-17, ‘655) wherein said synchronization ensures the drug being delivered to the required areas of the lungs ([0016], lines 14-17, ‘655) thereby providing an improved and simplified mechanism for dry-powder drug inhalation. The breath-powder dry powder inhaler (‘655) has additional features/advantages that it is convenient and portable by allowing the patient to load said drug into the inhaler device ([0010] and [0031], ‘655). Having motivate by the above discussed the features/advantages, one skilled in the art would have readily used the breath-powder dry powder (‘655) in the place of the dry powder inhaler (‘738) for oral inhalation delivery of the therapeutic agent prostaglandin such as PGI2 for treating disease such as asthma with reasonable expectation of success.
Regarding the limitation “ …about 35% to about 75%  of diketopiperazine (DKP) microparticle have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m…” recited in the amended claim 20, the ref ‘953 has taught the microparticles of FDKP bound with drug (bioactive agent) (see [0049], ‘953); wherein, for the purpose of the pulmonary (inhalation) delivery, the microparticles 
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)), and states that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range “about 0.1 [Symbol font/0x6D]m to about 10 [Symbol font/0x6D]m” (‘953) significantly overlaps with the claimed range “less than 10 [Symbol font/0x6D]m” (claim 26). Per MPEP, a prima facie case of obviousness exists for the claims 26 and instant range can be worked out by routine experimentation.  
Further, ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses 
 respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953) wherein the respirable fraction of 44.5% reads on instant “about 35% to about 75% of diketopiperazine (DKP) microparticle have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m (claim 20). Although ‘953 uses drug insulin as a working example, it would have been obvious for one skilled in the art to formulate prostaglandin drug with FDKP with the similar “respirable fraction” value, because ‘953 has suggested that using the similar “respirable fraction” value, as for insulin, can improve aerodynamic performance of “a biologically active agent” which includes prostaglandin therein by increasing the drug content ([0073], lines 1-5, ‘953). Thus, the above-mentioned limitation of the amended claim 20 is prima facie obvious over the prior art. 
Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the unstable prostaglandin drug with FDKP in microparticles to enhance the drug stability with the above-discussed respirable fraction of the FDKP microparticles which possess an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m  (claims 20, 26) for delivering the desired amount of prostaglandin such as PGI2 to the patent’s 
Therefore, the combination of references’ teachings renders claims 20-21 and 27 prima facie obvious.

The applicant’s response to the above 103 rejection
The response filed 10/27/2021 asserts that there is no reason to combine the cited reference in the manner claimed (p.8, 5th para, the response). The response argues that, although Hofmann (‘738) discloses an inhalable dry powder comprising lidocaine to a patient prior to administering a primary drug and prostaglandin, and ‘738 teaches that the pretreatment with lidocaine would improve tolerance and enhance deposition of said drug to the lung (p.9, paragraphs 2-4; and p.10, last para to p.11, 2nd  para, the response), ‘738 does not list prostaglandin as the drugs which can have benefit from the pretreatment (p.9, 2nd para, the response). Thus, the response infers that Hofmann teaches away from the instant claims (p.13, paragraphs 3-7, the response).
In addition, the response asserts that the cited references do not teach or suggest each elements of instant claims and that asserts Hofmann (‘738) does not disclose crystalline microparticle of 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) acid and prostaglandin in dry powder form (p.10, last para, lines 1-4, the response). Next, the response asserts that Leone-Bay (‘953) does not teach lidocaine nor the pretreatment, and thus, the response infers that one skilled in the art would not assume that the Hofmann’s method will aid in practicing the method of Leone-Bay (p.9, last para; and p.11, last para, the response). 

The applicants’ arguments are found not persuasive. This is because ‘738 has taught administration by inhalation of a primary therapeutic agent (drug)  which encompasses “prostaglandin I2”(PGI2)  for treating pulmonary hypertonus ([0104]-[0105), ‘738). The inhalation administration is done by using dry powder inhalers ([0284]-[0285], ‘738) and inhalation of the dry powder formulation administered is in conjunction with delivery of the drug ([0034], last three lines, ‘738), suggesting that the drug such as PGI2 is delivered with lidocaine.  
Yet, the lidocaine does not have effect on stabilizing the unstable prostaglandin molecule as indicated in the rejection. Thus, one skilled in the art would have sought for an agent that can enhance stability of unstable prostaglandin. From the combined teachings, one skilled in the art would have known that the FDKP crystalline microparticle would be such the agent for enhancing prostaglandin stability.  

Regarding the crystalline microparticle of FDKP acid in the amended claim 20, ‘374 (newly cited ref) has taught that crystalline microparticles are useful for stabilizing many active agents/drugs ([0025], ‘374).  Said crystalline microparticles contain fumaryl diketopiperazine (FDKP) and drug molecules are adsorbed/bound on the surface of crystalline microparticles for the inhalation delivery.  In addition, ‘953 discloses that the dry powder can also be prepared from the FDKP free acid. Thus, it is would be obvious for one skilled in the art to formulate the prostaglandin drug with the crystalline microparticles of the FDKP acid in dry powder formulation for drug delivery via oral inhalation to the lung of a patient in need thereof so as to stabilize the unstable prostaglandin (see above) used for treating disease such as asthma (‘738)  with reasonable expectation of success.

Also, the response asserts that ‘100 (France) and ‘055 (Djuric) do not disclose lidocaine or the pretreatment of a patient with lidocaine, and thus, one skilled in the art would not assume the lidocaine pretreatment would increase the inhalation performance of prostaglandin (paragraphs 1-2 at pages 10 and 12, the response).
The response argues that, although ‘063 (Volgyesi) teaches an alternative to gas-powered inhaler, ‘063 does not disclose prostaglandin nor FDKP (p.10, 3rd para; and p.12, 3rd para, the response). Additionally, the response asserts that mist inhaler of ‘063 (Volgyesi) cannot be used to practice the claimed invention (p.12, 5th paragraph, the response). Further, the response argues that ‘795 (West) does not rectify the shortcomings of the other cited art nor  ‘352 (Kunda) does (p.12, 6th para, the response. Thus, the response request withdrawal of the rejection.

The applicants’ arguments are found not persuasive. This is because, as above discussed in the above section, the obviousness of claim 20 does not rely on the lidocaine pretreatment  since said pretreatment with lidocaine does not address the stability of the unstable prostaglandin molecule. Yet, the combined reference teachings of ‘728 and ‘953 provide the solution for the “unstable prostaglandin” (taught by ‘100), i.e., formulating the prostaglandin with FDKP in the dry powder form for the inhalation administration thereof to the lung of patient for treating lung 
  Regarding the argument that the mist inhaler of ‘063 (Volgyesi) cannot be used to practice the claimed invention, ‘063 is no longer cited in the rejection. Yet, ‘655 is applied to the currently amended claim 20. ‘655 teaches a breath-powered dry powder inhaler is able to deliver
The dry powder microparticles having size less predominantly about 5 [Symbol font/0x6D]m as applied to instant microparticle diameter of “less than 5.8 [Symbol font/0x6D]m” set forth in currently amended claim 20. 
Regarding the applicant’s arguments with regard to reference ’055, the reference ‘055 provides the teaching that dosage (0.01 mg to 10 mg, as applied to claim 20) of PGI2 which can be effectively administer do human patient by aerosol inhalation for treating asthma. MPEP 2145(III) states that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.". In this case, one skilled in the art  would have combined ‘655 and ‘055 with the other cited references to arrive at the claimed method of claim 20 with regard to using the breath-powered dry powder inhaler to deliver the microparticles comprising FDKP  acid and prostaglandin drug.  
Regarding the applicant’s arguments for the cited references ‘795 (West) and ‘352 (Kunda), it is noted that ‘795 is an evidential references providing the evidence that prostacyclin is also known as “PGI2’ (by ‘795). It is noted that ‘352 is no longer cited in the rejection which would render the argument in this moot. The obviousness of claim 20 has been established by the cited references in the rejection. There are no shortcomings need to be remedied by ‘795. Therefore, the 103 rejection is proper and maintained. 

 [2] Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 20060062738 (‘738), US20060040953 (‘953), US20040185100 (‘100), US20070059374 (‘374),  US20100139655 (“655) and US Pat. No. 4754055 (‘055) as evidenced by US 20060153795 (‘795), as applied to claim 20 from which claim 23 depends, and further in view of US20080226736 (‘736).
The teaching of claim 20 by the cited references ‘738, ‘953, ‘100, ‘374, ‘655 and ‘055 evidenced by ‘795 has been set forth above.
The cited references do not expressly teach polysorbate 80 (claim 23).
The drug inhalation prior art (‘736) teaches the dry powder formulations for pressurized inhalers usually contain surfactants ([0009]-[0010], ‘736) wherein the dry powder formulation contains active agent ([0147] and [0207]-[0208]; and ref claims 16 of ‘736) such as prostaglandin ([0054], lines 14-15, ‘736). Said surfactant is polysorbate ([0061], lines 1-2, ‘736) and preferably Tween 80 (alternative name “polysorbate 80”, claim 23) to reduce electrostatic charges in formulation or flow of the  powder 
The applicants’ response to the  above 103 rejection 
At pages 13-14, the response filed 6/15/2021 argues the similar reason as the 103 rejection of the claim 20 that there is not reasons to combine the cite references to arrive at the claimed invention.
The applicant’s argument is unpersuasive because  the prima facie case of obviousness of the amended claim 20 has been established by the combined teachings of the cited references  ‘738, ‘953, ‘100, ‘374, ‘655 and ‘055 evidenced by ‘795; it will not be reiterated herein. Thus, the rejection of claim 23 by ‘736 with the other cited  references is proper and maintained. 

[3] Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 20060062738 (‘738), US20060040953 (‘953), US20040185100 (‘100), US20070059374 (‘374),  US20100139655 (“655) and US Pat. No. 4754055 (‘055) as evidenced by US 20060153795 (‘795), as applied to claim 20 from which claim 29 depends, and further in view of US20040187868 (‘868).
The teaching of claim 20 by the cited references ‘738, ‘953, ‘100, ‘374, ‘655 and ‘055 as evidenced by ‘795  has been set forth above.
Yet, the cited references do not expressly teach the cartridge in claim 29.
The dry powder inhaler prior art (‘868) teaches that a dry powder inhaler comprises the pressure medium system “a compressed air cartridge” (claim 29) wherein the cartridge is filled with a gas, e.g., nitrogen and carbon dioxide ([0061], lines 1-4, ‘868) for dispersing pharmaceutical drug formulations (see abstract, [0090], ‘868). The cartridge-containing dry powder inhaler offers the advantages: (i) providing the most harmless (i.e., patient safety) carrier medium for the powder particle delivery to the patient, and (ii) the cartridge (i.e., the pressure medium system) is easily available and dispensable upon replacement.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge that stores  and provides a pressurized pressure medium ([0062], and ref claim 10 of ‘868) into the breath-powder dry powder inhaler (‘655, ‘738). This is because, as compared to the dry powder inhaler without the cartridge, the dry powder inhaler equipped with the cartridge (‘868) offers the above-mentioned advantages of (i) and (ii), i.e., allowing the gas (i.e., the pressure medium) formulated with 

The applicants’ response to the  above 103 rejection 
At page 14, the response filed 6/15/2021 argues the similar reason as  the 103 rejection of the claim 20 that there is not reasons to combine the cite references to arrive at the claimed invention.
The applicant’s argument is unpersuasive because  the prima facie case  of obviousness of the amended claim 20 has been established by the combined teachings of the cited references  738, ‘953, ‘100, ‘374, ‘655 and ‘055 evidenced by ‘795; it will not be reiterated herein. Thus, the rejection of claim 29 by ‘868 in combination with the other cited references is proper and maintained. 

                          Claim Rejection –Obviousness Type Double Patenting 
             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20-21, 23 and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17016158 (‘158) (reference application) in view of US20060040953 (‘953), US20040185100 (‘100), US20100139655 (‘655), US Pat. No. 4754055 (‘055),  US20080226736 (‘736), US20070059374 (‘374), and US20040187868 (‘868) as evidenced by US 20060153795 (‘795).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claims 1-16 of ‘158 claim a method of treating local lung disease (claim 16 of ‘425) comprising administering (via inhalation) a dry powder composition comprising prostaglandin that is PGI2 (claim 8 of ‘425) and 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) (claims 13 and 14 of ‘158) wherein the administration employs a breath-powered dry powder inhalation system (claim 6 of ‘158) which reads on the “breath-powered dry powder inhaler” (instant claim 20). 
Yet, ‘158 does not expressly claims the prostaglandin dose of from 0.01 mg to 3 mg for oral inhalation nor crystalline microparticles of FDKP acid wherein the microparticles has aerodynamic dimeter of less than 5.8 [Symbol font/0x6D]M for oral inhalation  (instant claim 20).
However, the relative DKP drug delivery art (‘953) discloses using diketopiperazine (DKP) prepared from the FDKP free acid ([0111], lines 6-7, ‘953) and diketopiperazine (DKP) having acidic R groups is useful in drug delivery of drug formulated with DKP by inhalation to the pulmonary system of a patient ([0003], lines 7-9; and ref claims 36 of ‘953), as applied to the “3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine acid” (FDKP acid) recited in instant claim 20. The FDKP is formulated for delivery of therapeutic agent or composition (abstract, [0002] and [0014], ‘953) suitable for pulmonary delivery ([0017] and [0023], ‘953). 
Since prostaglandins has been known to be unstable compounds ([0021], ‘100), and since DKP/FDKP improve drug stability wherein the formulated microparticles contain DKP (FDKP) and drug is administered by inhalation to specific area of the respiratory system ([0003], lines 18-25; and [0074], lines 1-3, ‘953), said improve drug stability is suitable solution for increasing stability of the unstable prostaglandin molecule (e.g. PGI2 which is also known as “prostacyclin” as evidenced by [0003] of ‘795) for desired inhalation delivery of the prostacyclin to the 
Regarding the limitation that microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”, ‘655 teaches a breath-powered dry-powder inhaler of suitable for delivering dry powder having particle size less predominantly about 5 [Symbol font/0x6D]m ([0007], lines 4-5, ‘655) wherein the inhaler is suitable for delivering therapeutic agent in form of microspheres (i.e., microparticle) (see [0017], lines 1-4, ‘655) wherein 5 [Symbol font/0x6D]m is within the instant range “less than 5.8 [Symbol font/0x6D]m” (instant  claim 20). The dry powder breath powered inhaler of ‘655 contains an ergonomic mouthpiece ([0012] and [0019], ‘655) suggesting the inhale can be used for oral inhalation. 
Regarding the limitation “ …about 35% to about 75%  of diketopiperazine (DKP) microparticle have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m…” (claim 20), ‘953 has taught the microparticles of FDKP bound with drug are about 0.1 [Symbol font/0x6D]m to about 10 [Symbol font/0x6D]m in diameter ([0054], ‘953) which is between 0.5[Symbol font/0x6D]m and 5.8 [Symbol font/0x6D]m (instant claim 20, 26) ([0073], ‘953) which reads on “less than 5.8 [Symbol font/0x6D]m (amended claim 20). ‘953 teaches that the microparticles can improve the corresponding aerodynamic performance with increasing content of a bioactive agent formulated onto the microparticles ([0073], lines 1-5, ‘953). The FDKP microparticles have said aerodynamic property ([0100], ‘953). It is noted that ‘655 has also taught that the dry powder fine particle size less predominantly about 5 [Symbol font/0x6D]m is delivered by the “breath-powered dry powder inhaler” for inhalation delivery of the drug (see above). Thus, ‘655 and ‘953 together render the instant limitation that “the microparticle inhalable dry powder formulation having an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claim 20) for delivering prostaglandin using a breath-powered dry power inhaler prima facie obvious. 
Furthermore, ‘953 teaches  respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073]) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953) wherein the respirable fraction of 44.5% reads on instant “about 35% to about 75%  of diketopiperazine (DKP) microparticle have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m (claim 20). Although ‘953 uses drug insulin as a working example, it would have been obvious for one skilled in the art to formulated prostaglandin drug with FDKP with similar “respirable fraction” value, because ‘953 has suggested that using similar “respirable fraction” value, as for insulin, can improve aerodynamic performance of “a biologically active agent” which includes prostaglandin therein by increasing the drug content ([0073], lines 1-5, ‘953).
The obviousness of the range “...about 0.01 mg to about 3 mg of said prostaglandin” (claim 20) is the following. It has been well known in the art (‘055) that prostaglandin or prostacyclin (PG-I2) compound is effectively administered to human patient by aerosol inhalation for treating lung disease such as asthma, wherein the administrated does is in the range 0.01 mg to about 10 mg  (claim 20) (see col.4, lines 40-41 and 66-68; and col.7, lines 1-24, 
MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, based on the prior art amount “0.01 mg to about 10 mg” encompasses the instant range “…0.01 mg to 3 mg…” (claim 20), per the above MPEP, the instant prostaglandin amount in the administrated dry powder formulation is obvious over the prior art, since the range can be worked out through routine experimentation by one of ordinary skill in the art.  
Regarding instant claim 23, although ‘158 does not claim using polysorbate 80 (instant claim 23), ‘736 has taught that the dry powder formulations for pressurized inhalers usually contain surfactants ([0009]-[0010], ‘736)  such as polysorbate and preferably Tween 80 (alternative name “polysorbate 80”, claim 23) (see ([0061], lines 1-2, ‘736) while the dry powder formulation comprises active agent ([0147] and [0207]-[0208]; and ref claims 16 of ‘736) such as prostaglandin ([0054], lines 14-15, ‘736) which is the common subject matter of  ‘158. The polysorbate is useful to reduce electrostatic charges in formulation or flow of the  powder and maintained in homogenous way (see [0062], ‘736). Thus, it would have been prima facie obvious for one of ordinary skill in the art to further modify the dry power composition of ‘158 by incorporating the polysorbate 80 (instant claim 23) so as to obtain a homogenous formulation with reduced/unwanted electrostatic charges for desired inhalation delivery of the bioactive prostaglandin for better treatment of pulmonary disease that is local lung disease (‘158) with reasonable expectation of success. 
Regarding “crystalline microparticle of FDK acid” (amended claim 20), ‘374 discloses that crystalline microparticle of active agent in dry powder form for inhalation delivery ([0029], ‘374) is useful for stabilizing  the active agent ([0025], ‘374). Said crystalline microparticle comprising fumaryl diketopiperazine (FDKP) ([0031], lines 10-13; [0014], last 3 lines; and [0032], lines 8-11 ‘374). Further, ‘374 teaches most active agents can be adsorbed onto the surface of crystalline microparticles (see [0027], ‘374). Thus, the combination of ‘158 and ‘374 discloses the common subject matter of claim 23.
Regarding claim 29, the relative art (‘868) teaches that a dry powder inhaler comprises the pressure medium system “a compressed air cartridge” (claim 29) wherein the cartridge is filled with a gas, e.g., nitrogen and carbon dioxide ([0061], lines 1-4, ‘868) for dispersing pharmaceutical drug formulations (see abstract, [0090], ‘868). The cartridge-containing dry powder inhaler offers the advantages: (i) providing the most harmless (i.e., patient safety) carrier 
	Thus, the claims of ‘158 in combination with the  relative references’ teachings (‘953, ‘100, ‘655, ‘055,’736, ‘374 and ‘868 evidenced by ‘795) disclose the common subject matters of instant claims 20-21, 23 and 26. Therefore, the instant claims and the claims of ‘158 discussed above are not patentably distinct from each other.
	
             The applicants’ response to the  above ODP rejection 
At page 15, the response filed 10/27/2021 requests abeyance of the obvious-type double patenting rejection until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejection. Thus, it is suggested that applicant file the appropriate terminal disclaimer.    
                              Conclusion
            No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  	



Examiner, Art Unit 1656
January 27, 2022 
/SCARLETT Y GOON/QAS, Art Unit 1600